DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claim Objections
The objections to claims 4 and 18 are withdrawn in view of the amendments thereto.

Claim Rejections - 35 USC § 112
The rejections to claims 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments thereto.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020189375 to Takeuchi in view of US 4868446 to Kumada.
Regarding Claim 1, Takeuchi discloses a sensor element (Figs. 1-2, mass sensor 1; ¶¶ [0110]-[0116]) comprising: a membrane structure suspended on a frame structure, wherein the membrane structure comprises a membrane element and an actuator (Figs. 1-2, diaphragm 2 and sensing plate 4A and 4B with piezoelectric element 6A and 6B on sensor substrate 7; ¶¶ [0110]-[0118]), wherein the membrane structure is deflectable in a first stable deflection state and in a second stable deflection state and is operable in a resonance mode in at least one of the first and the second stable deflection states (Figs. 1-2 and 5-6, diaphragm 2 and/or sensing plate 4A and 4B deflected in v, vz and flexural modes and harmonics thereof; ¶¶ [0128]-[0136]), and wherein the actuator is configured to deflect the membrane structure in a first actuation state into one of the first and the second stable deflection states (Figs. 1-2 and 5-6, diaphragm 2 and/or sensing plate 4A and 4B deflected in one of v, vz and flexural modes and harmonics thereof; ¶¶ [0128]-[0136]), and to operate the membrane structure in a second actuation state in a resonance mode having an associated resonance frequency (Figs. 1-2 and 5-6, diaphragm 2 and/or sensing plate 4A and 4B deflected in another of v, vz and flexural modes and harmonics thereof; ¶¶ [0128]-[0136]) wherein the actuator comprises an actuator layer stack mechanically coupled to the membrane element (Figs. 1-2, diaphragm 2 coupled to sensing plate 4A and 4B with piezoelectric element 6A and 6B; ¶¶ [0110]-[0118]), wherein the actuator layer stack comprises a piezoelectric functional layer in a sandwiched configuration between a first and second electrode structure (Figs. 1-2, piezoelectric element 6A and 6B with piezoelectric 
However, Takeuchi is silent regarding at least one of the first and second electrode structures is segmented into at least four electrically separated quadrant-shaped or wedge-shaped electrode structure segments. Kumada discloses at least one of the first and second electrode structures is segmented into at least four electrically separated quadrant-shaped or wedge-shaped electrode structure segments (Figs. 1-7, arcuate electrodes 12, 13, 14 and 15, piezoelectric ceramic disc 11 and electrode 20; Col. 7, line 9 – Col. 8, line 16). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Takeuchi by providing at least one of the first and second electrode structures is segmented into at least four electrically separated quadrant-shaped or wedge-shaped electrode structure segments as in Kumada in order to provide greater efficiency in a transducer with selective voltage connections to electrodes for applying different resonant modes.
Regarding Claim 3, Takeuchi discloses at least one layer of the actuator layer stack or the membrane element is configured to exert a mechanical stress to the membrane structure for providing a buckling of the membrane structure (Figs. 1-2 and 5-6, diaphragm 2 and/or sensing plate 4A and 4B deflected in v, vz and flexural modes and harmonics thereof; ff [0128]-[0136]).
Regarding Claim 4, Takeuchi discloses an adhesive functional layer on at least one of two main surface regions of the membrane structure for providing a defined adhesive effect to particulate matter in the environmental atmosphere of the membrane structure (Figs. 1-2, catching substance reacting with and catching a substance to be sensed applied to diaphragm 2; ¶¶ [0110]-[0118], [0142]-[0145]).
Regarding Claim 5, Takeuchi discloses the adhesive functional layer is at least partially micro- or nano-structured to comprise a micro- and/or nano-structure (Figs. 1-2, antigen 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as obvious over Takeuchi in view of Kumada, as applied to claim 1, in view of US 6955787 to Hanson.
Regarding Claim 6, Takeuchi in view of Kumada discloses the sensor element according to claim 1, but does not disclose a heating element arranged for changing the temperature in a particle sensitive area. Hanson discloses a heating element arranged for changing the temperature in a particle sensitive area (Figs. 1-3, heater element 18 on resonator plates 17 heating sensor coating 17; Col. 3, line 46 - Col. 5, line 2). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Takeuchi by providing a heating element arranged for changing the temperature in a particle sensitive area as in Hanson in order to provide for greater accuracy in measurements.

Claim(s) 7-15 and 17-19 is/are rejected under 35 U.S.C. 103 as obvious over Takeuchi in view of Kumada as applied to claim 1, in view of US 20180221921 to Magee.
Regarding Claim 7, Takeuchi in view of Kumada discloses a particle sensor device (Figs. 1-2, mass sensor 1; ¶¶ [0110]-[0116]) comprising: the sensor element according to claim 1 (Figs. 1 -2, mass sensor 1; ¶¶ [0110]-[0116]) comprising, and configured to provide the actuator in the first actuation state with a first actuation signal (Figs. 1-2 and 5-6, AC voltage applied to piezoelectric element 6A in one of v, vz and flexural modes and harmonics thereof; ¶¶ [0128]-[0143]), and in the second actuation state with a second actuation signal (Figs. 1-2 and 5-6, AC voltage applied to piezoelectric element 6A in another of v, vz and flexural modes and harmonics thereof; ¶¶ [0128]-[0143]), and to detect a shift of the resonance frequency of the membrane structure based on particles adhering to the membrane structure (Figs. 1-2 and 5-6, measuring change in mass of diaphragm 2 according to change in resonant frequency by the 
Magee discloses a controller providing the actuation signals and to detect a shift of the resonance frequency (Figs. 1-2, sensing and signaling control/monitoring system 100 with contaminant detection sub-system 110 and cleaning sub-system 140 providing signals to actuator 210; ¶¶ [0022]-[0028], [0031]-[0034]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Takeuchi in view of Kumada by providing a controller providing the actuation signals and to detect a shift of the resonance frequency as in Magee in order to provide for greater efficiency through automation of functions.
Regarding Claim 8, Magee discloses the controller is configured to measure a frequency dependent impedance of the actuator, wherein the frequency dependent impedance of the actuator depends on the resonance frequency of the membrane structure (Figs. 1-5, sensing and signaling control/monitoring system 100 with contaminant detection sub-system 110 having frequency response measurement circuit 116; ¶¶ [0022]-[0028]).
Regarding Claim 9, Magee discloses the controller is configured to provide an output signal having an information on the amount of particulate matter adhering to the membrane structure based on the impedance of the actuator (Figs. 1-5, sensing and signaling control/monitoring system 100 with contaminant detection sub-system 110 having frequency response measurement circuit 116 and comparator 118 to identify type and amount of contaminant; ¶¶ [0022]-[0028]).
Regarding Claim 10, Magee discloses the controller is configured to operate the membrane structure based on the second actuation signal in one of a plurality of different resonance modes each having an associated resonance frequency of the membrane structure (Figs. 1-5, sensing and signaling control/monitoring system 100 with contaminant detection 
Regarding Claim 11, Magee discloses the controller is further configured to measure frequency dependent impedances at different resonance modes of the membrane structure and to provide an output signal having an information on an amount and/or a position of particles adhered to a deflectable portion of the membrane structure based on the different frequency dependent impedances of the resonance modes of the membrane structure (Figs. 1-5, sensing and signaling control/monitoring system 100 with contaminant detection sub-system 110 and cleaning sub-system 140 providing signals to actuator 210 at multiple resonant frequencies and using frequency response measurement circuit 116 and comparator 118 to identify type and amount of contaminant; ¶¶ [0022]-[0028], [0031]-[0034]).
Regarding Claim 12, Kumada discloses at least one of the first and second electrode structures is configured for allowing for a mode selective excitation of different resonance modes of the membrane structure (Figs. 1-7, arcuate electrodes 12, 13, 14 and 15, piezoelectric ceramic disc 11 and electrode 20 excited in resonant modes according to Figs. 7A-C; Col. 7, line 9 – Col. 8, line 16). 
Regarding Claim 13, Kumada discloses the controller is configured to individually provide the electrode structure segments of the actuator with the first actuation signal and the second actuation signal or with different signal variations of the first actuation signal and of the second actuation signal (Figs. 1-7, arcuate electrodes 12, 13, 14 and 15, piezoelectric ceramic 
Regarding Claim 14, Magee discloses the controller is configured to operate the membrane structure in a self-cleaning state by switching the membrane structure between the first and the second stable deflection states (Figs. 1-2 and 11, sensing and signaling control/monitoring system 100 with contaminant detection sub-system 110 and cleaning subsystem 140 providing signals to actuator 210 in Steps 1104 and 1128 NO; ¶¶ [0022]-[0028], [0031]-[0034], [0041]-[0043]).
Regarding Claim 15, Magee discloses the controller is further configured to adjust the switching by setting a number of switching states of the membrane structure and/or by adjusting inertial forces on particulate matter adhered to the membrane structure during the switching state of the membrane structure (Figs. 1-2, sensing and signaling control/monitoring system 100 with contaminant detection sub-system 110 and cleaning subsystem 140 with mode selector 142 and cleaning phase selector 144; ¶¶ [0022]-[0028], [0031]-[0034]).
Regarding Claim 17, Magee discloses the controller is configured to conduct, on an alternating basis, a switching operation of the membrane structure between the first and second stable deflection states and to measure a frequency dependent impedance of the actuator, (Figs. 1 -5 and 11, sensing and signaling control/monitoring system 100 with contaminant detection subsystem 110 and cleaning sub-system 140 providing signals to actuator 210 in Steps 1104 and 1128 NO; ¶¶ [0022]-[0028], [0031]-[0034], [0041 ]-[0043]), and wherein the controller is further configured to derive an information on a size and/or an amount of the particles detached from a deflectable portion of the membrane structure during the switching operation based on an impedance change of the actuator between the switched first and second stable deflection states (Figs. 1 -5 and 11-12, sensing and signaling control/monitoring system 100 with contaminant detection sub-system 110 and cleaning sub-system 140 providing signals to actuator 210 at multiple resonant frequencies and using frequency response 
Regarding Claim 18, the method of the claim appears to be met by the operation of the device of claim 9.
Regarding Claim 19, the method of the claim appears to be met by the operation of the device of claim 14.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over Takeuchi in view of Kumada and Magee as applied to claim 15, and further in view of Hanson.
Regarding Claim 16, Takeuchi in view of Kumada and Magee discloses the particle sensor device according to claim 15. Takeuchi discloses a particle sensitive area of the sensor element (Figs. 1-2, catching substance reacting with and catching a substance to be sensed applied to diaphragm 2; ¶¶ [0110]-[0118], [0142]-[0145]) and Magee further discloses the controller is further configured to provide a heating element with a third actuation signal to increase the temperature of the sensor element (Figs. 1, and 13, cleaning phase selector 144 for heating, Steps 1306, 1314; ¶¶ [0032]-[0033], [0045]). However, Takeuchi in view of Magee do not explicitly disclose a heating element to increase the temperature in a particle sensitive area of the sensor element. Hanson discloses a heating element arranged for changing the temperature in a particle sensitive area to increase the temperature in a particle sensitive area of the sensor element (Figs. 1-3, heater element 18 on resonator plates 17 heating sensor coating 17; Col. 3, line 46 - Col. 5, line 2). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Takeuchi in view of Kumada and Magee by providing a heating element arranged for changing the temperature in a particle sensitive area to increase the temperature in a particle sensitive area of the sensor element as in Hanson in order to provide for greater accuracy in measurements.


Regarding Claim 20, Takeuchi in view of Kumada discloses the sensor element according to claim 1. However, Takeuchi in view of Kumada do not disclose the at least four electrically separated quadrant-shaped or wedge-shaped electrode structure segments each comprise an outer electrode segment and an inner electrode segment. Fazzio discloses the at least four electrically separated quadrant-shaped or wedge-shaped electrode structure segments each comprise an outer electrode segment and an inner electrode segment (Fig. 5D, structure 501 with upper outer electrode 502 having sections 506, 507, 508, 509 and upper inner electrode 503 having inner upper sections 514, 515, 516, 517; ¶¶ [0050]-[0065]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Takeuchi in view of Kumada and Magee by providing the at least four electrically separated quadrant-shaped or wedge-shaped electrode structure segments each comprise an outer electrode segment and an inner electrode segment as in Fazzio in order to provide for further improved voltage sensitivity or charge sensitivity.
Regarding Claim 21, Fazzio discloses the outer electrode segment and the inner electrode segment are electrically separated by an annular gap (Fig. 5D, structure 501 with upper outer electrode 502 and upper inner electrode 503 separated by gap 504; ¶¶ [0050]-[0065]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID J BOLDUC/Primary Examiner, Art Unit 2852